DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/25/2021 has been entered.  
3.	Currently claims 1, 8 and 16 have been amended; claims 2, 4-7, 9, 10, 12-15, 17, 18 and 20-24 have been canceled. Therefore, claims 1, 3, 8, 11, 16 and 19 are pending in this application.   
Claim Rejections - 35 USC § 101
4.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1, 3, 8, 11, 16 and 19 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, 
a device or a process.
Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
determine a resiliency score for an individual based on the performance of the individual on an assessment, the resiliency score indicative of the overall mental and physical status of the individual and based on a plurality of sub-values each respectively assigned to one of a plurality of categories of physical and mental health tested in the assessment; a plurality of exercises, each exercise of the plurality of exercises associated with one or more of the categories of physical and mental health; generate a customized physical and psychological profile for the individual based on the resiliency score, and create a personalized stress management program for the individual that includes a subset of the plurality of exercises, an execution order of the plurality of exercises based on the profile, the stress management program including exercises directed to both physical and mental health; access support community via meetings with other individuals executing stress management programs; simultaneously display: the resiliency score, the plurality of sub-values upon which the resiliency score is based, and information from the profile indicating strengths and weaknesses contributing to each of the plurality of sub-values; continually monitor a subsequent performance of the individual in following the created stress management program as reflected in data received from the individual and, adjust the profile, the resiliency score, the plurality of sub-values and the information from the profile indicating strengths and weakness contributing to each the plurality of sub-values based on the performance of the individual in following the exercises in the created stress management program, and periodically adjust the subset of exercises in the stress management program based upon results of the individual in performing exercises in the subset of the plurality of exercises, simultaneously display the adjusted resiliency score, the adjusted plurality of sub-values and the adjusted information from the profile indicating strengths and weakness contributing to each of the adjusted plurality of sub-values.


abstract idea: 
determining a resiliency score for an individual undergoing an assessment of a physical and mental status of the individual, the resiliency score indicative of the overall mental and physical status of the individual and based on sub-values each respectively assigned to one of a plurality of categories of physical and mental health tested in the assessment; generating a customized physical and psychological profile for the individual based on the resiliency score; creating a personalized stress management program for the individual based on the profile that includes a subset of a plurality of exercises, the subset of the plurality of exercises in the stress management program including exercises directed to both physical and mental health, an execution order of the subset of the plurality of exercises based on the profile; access support community via meetings with other individuals executing stress management programs; simultaneously displaying: the resiliency score, the plurality of sub-values upon which the resiliency score is based, and information from the profile indicating strengths and weaknesses contributing to each of the plurality of sub-values; monitoring continually for data from the individual, the data relating to a subsequent performance of the individual in following the created stress management program; and adjusting, the profile, the resiliency score, the plurality of sub-values upon which the resiliency score is based, and the information from the profile indicating strengths and weakness contributing to each of the plurality of sub-values, based on the performance of the individual in following the exercises in the created stress management program, and adjusting periodically the subset of exercises in the stress management program based upon results of the individual in performing exercises in the subset of the plurality of exercises, wherein the adjusted resiliency score, adjusted sub-values and the adjusted information from the profile indicating strengths and weakness contributing to each of the adjusted sub-values are simultaneously displayed.


— 	Considering claim 16, the following claimed limitations recite an abstract idea: 
determine a resiliency score for an individual undergoing an assessment of a physical and mental status of the individual, the resiliency score indicative of the overall mental and physical status of the individual and based on sub-values each respectively assigned to one of a plurality of categories of physical and mental health tested in the assessment; generate a customized physical and psychological profile for the individual based on the resiliency score; create a personalized stress management program for the individual based on the profile that includes a subset of a plurality of exercises, the subset of the plurality of exercises in the stress management program including exercises directed to both physical and mental health, an execution order of the plurality of exercises based on the profile; access support community via meetings with other individuals executing stress management programs; simultaneously displaying: the resiliency score, the plurality of sub-values upon which the resiliency score is based, and information from the profile indicating strengths and weaknesses contributing to each of the plurality of sub-values; monitor continually for data from the individual, the data relating to a subsequent performance of the individual in following the created stress management program; and adjust, the profile, the resiliency score, the plurality of sub-values upon which the resiliency score is based, and the information from the profile indicating strengths and weakness contributing to each of the plurality of sub-values based on the performance of the individual in following the exercises in the created stress management program, and periodically adjust the subset of exercises in the stress management program based upon results of the individual in performing exercises in the subset of the plurality of exercises, wherein the adjusted resiliency score, adjusted plurality of sub-values and the adjusted information from the profile indicating strengths and weakness contributing to each of the adjusted plurality of sub-values are simultaneously displayed.

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, or an evaluation. 



Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements—such as: a computing device, an interface, a database, a network, a non-transitory computer-readable medium, etc., which are utilized to facilitate one or more functions; such as: enabling an individual to connect to a network in order to access an online assessment; determining a resiliency score for the individual based on the performance of the individual on the online assessment; storing a plurality of exercises; generating a customized physical and psychological profile for the individual; creating a personalized lifestyle stress management program for the individual; enabling  access to an online support community via online meetings; displaying information (e.g. the resiliency score, the plurality of sub-values, strengths and weaknesses contributing to each of the plurality of sub-values); continually monitoring a subsequent performance of the individual in following the created lifestyle stress management program; adjusting data (e.g. adjusting the profile, the resiliency score, etc.); periodically adjusting the subset of exercises in the stress management program; displaying simultaneously adjusted data elements, etc. 
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The above observation confirms that the claims are indeed directed to an abstract idea. 
Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; selecting data from the memory; displaying/presenting data to a user(s); receiving one or more inputs/responses from the user(s); analyzing the received input(s)/response(s) according to one or more algorithms; generating one or more results/outputs, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes one or more commercially available conventional computing devices (e.g. a laptop, a desktop PC, a tablet, etc.), wherein the conventional computing device is arranged to communicate with a server over a conventional communication network (e.g. the Internet); and thereby the computing device allows a user(s) to participate in online activities; such as a lifestyle management program (e.g. see 1[0042] to 1[0049] of the specification).
It is further worth noting that the implementation of the conventional system to facilitate interactions between a user(s) and a service provider(s); such as, providing 
e.g. a health score; a recommended exercise and/or diet, etc.), is already directed to a conventional, routine and well-known activity in the art (e.g. see US 2004/0267565; US 2004/0181432; US 2007/0185391).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 3, 11 and 19). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claims is directed to a further abstract idea. 
Thus, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. none of the current claims involves an element—or a combination of elements—that provides an improvement in computer-related technology). 
●	The prior art does not teach or suggest the invention as currently claimed (regarding the state of the prior art, see the office-action mailed on 11/25/2019). 
Response to Arguments.
5. 	Applicant’s arguments have been fully considered (the arguments filed on 08/25/2021). However, the arguments are not persuasive. Applicant argues, 
Applicant's claimed invention provides an assessment evaluation tool as part of an online lifestyle management platform that is configured to determine a resiliency score for the individual based on the performance of the individual on an online assessment. This resiliency score is indicative of the overall mental and physical status of the individual . . . 
Applicant has amended the independent claims herein to specifically recite that the previously claimed lifestyle management program is a stress management program 
As noted in the MPEP §2106.04(d)(2): "A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional element(s) demonstrating that the claim as a whole integrates the exception into a practical application . . . Applicant's claims recite the continual monitoring of the subsequent performance of the individual in following the stress management program and have been amended herein to further recite the periodic adjustment of the subset of exercises in the individualized program based upon results of the individual in performing the exercises. Stress is a medical condition and Applicant's claimed invention is directed towards a treatment regimen for improving stress. As such, Applicant respectfully submits that claim 1 integrates the alleged abstract idea into a practical application and is therefore patent-eligible. The allowance of claim 1 is accordingly requested. Claim 3 depends upon claim 1 and is allowable at least by virtue of its dependence. 
Independent claims 8 and 16 have been similarly amended to claim 1 and are allowable for at least the same reasons . . .

 	However, the Office respectfully disagrees with the above arguments. The current amendment is not sufficient to overcome the findings under section §101 since the amendment is merely incorporating a further abstract idea. For instance, the process of adjusting one or more parameters, based on performance data received from the individual, is still directed to an abstract idea. Particularly, the system is adjusting the parameters (e.g. the profile, the resiliency score, etc.) based on “performance of the individual in following the exercises in the created stress management program”. Such implementation is merely incorporating an abstract idea. 
Of course, the same is true regarding the process of periodically adjusting the subset of exercises—in the stress management program—based on results received from the user (e.g. results of the individual in performing exercises in the subset of the plurality of exercises). 
e.g. a therapist, etc.) periodically modifies (e.g. daily, weekly, or monthly, etc.) one or more exercises to a patient based on the results that the patient is achieving (e.g. the therapist may provide, using a pen and paper, instructions to the patient regarding modified exercises that the patient is required to perform, etc.). Thus, when each of the current claims is considered as a whole (all claim elements both individually and in combination), the computer elements are utilized merely as a tool to facilitate the claimed abstract idea (i.e. the claimed computer elements fail to impose meaningful limits on practicing the abstract idea). As a result, none of the current claims implements an element—or a combination of elements—that amounts to “significantly more” than the abstract idea (i.e. the claims fail to integrate the abstract idea into a practical application). Consequently, Applicant’s arguments are not persuasive.    
	 Thus, at least for the reasons discussed above, the Office concludes that the current claims are directed to an abstract idea. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715